UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4716


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES SHORON GROSS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:05-cr-00441-PJM-1)


Submitted:    January 13, 2009               Decided:   January 15, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


John M. McKenna, BRENNAN, SULLIVAN & MCKENNA, LLP, Greenbelt,
Maryland, for Appellant.     Chan Park, Assistant United States
Attorney Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles   Shoron     Gross       pleaded   guilty,    pursuant    to   a

plea agreement, to one count of conspiracy to distribute and

possess     with   intent    to   distribute      more   than     fifty   grams     of

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

846 (2006).        The district court sentenced him to 188 months of

imprisonment, and Gross timely appealed.

             On appeal, counsel filed an Anders 1 brief, in which he

states there are no meritorious issues for appeal, but questions

whether the sentence was reasonable.                Gross was advised of his

right to file a pro se supplemental brief, but has not filed a

brief.     The Government declined to file a brief.               We affirm.

             We review a sentence imposed by the district court for

procedural     and   substantive      reasonableness       under    an    abuse-of-

discretion standard.         Gall v. United States, 128 S. Ct. 586, 597

(2007).     The court considers the totality of the circumstances

in assessing the substantive reasonableness of a sentence.                        Id.

This court presumes that a sentence imposed within the properly

calculated Guidelines range is reasonable.                United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States,

127   S.    Ct.    2456,    2462-69   (2007)      (upholding      presumption       of

reasonableness for within-Guidelines sentence).                    In considering

      1
          Anders v. California, 386 U.S. 738 (1967).



                                          2
the district court’s application of the Guidelines, this court

reviews factual findings for clear error and legal conclusions

de novo.         United States v. Allen, 446 F.3d 522, 527 (4th Cir.

2006).

                 The    district       court         correctly      calculated         Gross’

Guidelines 2       range.        The   court        then    granted      the   Government’s

motion for a departure, and further varied downward.                                 The 188-

month sentence is thirty-two months below the Guidelines range

after the court granted the Government’s departure motion, and

is within the applicable statutory maximum.                           Our review of the

record leads us to conclude that Gross’ sentence is reasonable.

                 In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Gross’ conviction and sentence.                             This court

requires that counsel inform Gross, in writing, of the right to

petition     the       Supreme   Court     of       the    United   States     for    further

review.      If Gross requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may       move     in    this      court        for       leave     to    withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Gross.




      2
          U.S. Sentencing Guidelines Manual (2007).



                                                3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4